DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 06, 2021 has been entered, in which claims 1-3 and 7-9 have been amended. Accordingly, claims 1-12 are currently pending.

Response to Remarks/Arguments

3.	The previous rejections have been withdrawn due to proper amendments and/or persuasive arguments filed on 12/02/20. However, upon further consideration, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



5.	Claims 3-6 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 3 recites the limitation “signal” (line 3). It is unclear whether said “signal” is different or same as “signal” as recited line 11 of claim 1. Hence, renders claim 3 and its dependent claims indefinite. Similar rejection applies to claim 9.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
I. 	Determining the scope and contents of the prior art. 

III. 	Resolving the level of ordinary skill in the pertinent art. 
IV. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Seol (US 2014/0185481 A1 –Previously Cited) and in view of Yavuz (US 2015/0282154 A1 –Previously Cited) and in further view of Ren (US 2019/0327695 A1).

Regarding claims 1 (method) & 7 (terminal), Seol teaches a method by a terminal for controlling a transmission power for performing wireless communication (Figure 5 “MS” & Figure 7A), the method/terminal comprising: receiving a message including information from a base station (Figure 7A, Step 711 “Receive Reference Signal from BS” & Step 713 “Measure Received Signal Strength of Reference Signal”); identifying the information included in the message received from the base station, in response to receiving the message from the base station (Figure 7A, Step 715 “Estimate DL Path Loss Value Between BS and MS Using Measured Received Signal Strength”); determining a radio frequency (RF) required for power control based on the information; controlling the transmission power based on the determined RF Figure 7A, Step 717 “Compensate DL Path Loss Value in Consideration of Gain Difference Value Between DL TX Beam Selected for Transmission of Reference Signal by BS and UL RX Beam Allocated for Reception of Data Burst to be Transmitted form MS” & Step 719 “Determine TX Power Value Using Compensated Path Loss Value”); and transmitting, to the base station, a signal in accordance with the controlled transmission power, based on a beam pattern in accordance with the determined RF (Figure 2A: TX/RX beam 1, TX/RX beam 2… & Figure 7A, Step 721 “Transmit Data Burst According to Determined TX Power Value”). Although Seol teaches a plurality of RF paths in Figure 1, Seol does not explicitly disclose a number of RF chains. In a related field of endeavor, Yavuz discloses a number of RF chains (Figure 3, 310 “Access Terminal”, 320 “Access Point”, Paragraph 49: channel determination unit 314 determines channel conditions between the access terminal 310 and access point 320 (note channel conditions are determined by utilizing reference/pilot signals), Paragraph 50: hardware determination unit 314 determines a number of TX antenna chains 3121…m for the access terminal, Paragraph 53: the hardware allocation controller 317 allocates power levels for the Tx antenna chains & Paragraphs 62-63: if it is determined that the access terminal 310 includes two Tx antenna chains 312, the access point 320 includes two Rx antenna chains 322, and the communications channel is rank 1, then the operation mode controller 318 selects a SISO mode & if it is determined that the access terminal 310 includes two Tx antenna chains 312, the access point 320 includes two Rx antenna chains 322, and the communications channel is rank 2, the operation mode controller 318 determines to communicate with the access point 320 using MIMO mode). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Seol’s terminal to include RF chains as in Yavuz. Paragraph 5. Although the above combination teaches said message, the combination does not explicitly disclose a massage including power control information. In a related field of endeavor, Ren discloses a massage including power control information (Figure 4, Steps 401-403 & Paragraphs 51-52: a base station sends a first message to a terminal, the first message includes power control information). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the combination’s message to include power control information as in Ren. One of ordinary skill in the art would be motivated to do so to improve performance, Paragraph 5.

8.	Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Seol, in view of Yavuz, in view of Ren and in further view of Hamalainen (US 2005/0260954 A1 –Previously Cited).

Regarding claims 2 & 8, The combination of Seol, Yavuz and Ren teaches the method/terminal of claim 1/7. In addition, Yavuz discloses wherein controlling the transmission power further comprises determining the number of RF chains (Figure 3, 317 “Hardware Allocation Controller” & Paragraph 53: hardware allocation controller allocates power for the TX antenna chains) based on a first table (Figure 2, 272 “Memory”), wherein the first table includes information in which the number of RF chains and power control value being controlled in accordance with the number of RF chains are mapped to each other corresponding to a transmission power value in accordance with certain power control information (Figure 3, 317 “Hardware Allocation Controller”& Paragraph 53: hardware allocation controller balances data throughput with power consumption based at least in part on the channel conditions, the hardware constraints, and the power consumption requirements). Although the combination of Seol, Yavuz and Ren teaches controller and RF chains, the combination does not explicitly disclose a lookup table. In a related field of endeavor, Hamalainen discloses a lookup table (Figure 4 “LUT”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the combination’s controller to include LUT as in Hamalainen. One of ordinary skill in the art would be motivated to do so to improve communication diversity, Paragraph 35.

9.	Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Seol, in view of Yavuz, in view of Ren and in further view of Chang (US 2019/0052331 A1 –Previously Cited).

Regarding claims 3 & 9, Although the combination of Seol, Yavuz and Ren teaches the method/terminal of claim 1/7, the combination does not explicitly disclose receiving a beam refinement reference signal (BRRS) from the base station; calculating an angle of arrival (AoA) for a signal received from the base station using the BRRS; and determining a direction in which a signal is to be transmitted to the base station in accordance with the calculated AoA. In a related field of endeavor, Chang discloses receiving a beam refinement reference signal (BRRS) from the base station (Figure 3, 312 & Paragraph 32: BRRS); calculating an angle of arrival (AoA) for a signal received from the base station using the BRRS (Figure 3, 314 & Paragraph 39: AOA); and determining a direction in which a signal is to be transmitted to the base station in accordance with the calculated AoA (Figure 3, 310 & Paragraph 39: the strongest channel cluster). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the combination’s BS/MS to include BRRS and AOA as in Chang. One of ordinary skill in the art would be motivated to do so to enhance beams selection, Paragraph 4.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633